UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):July 15, 2010 PET DRX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 000-51596 56-2517815 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 215 Centerview Drive, Suite 360 Brentwood, Tennessee 37027 (Address of Principal Executive Offices, Zip Code) (615) 369-1914 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. As previously disclosed, on July 31, 2009, Pet DRx Corporation (the “Company”) received a Nasdaq Stock Market (“Nasdaq”) staff deficiency letter confirming that the Company was not in compliance with Nasdaq Marketplace Rule 5605(c)(2)(A) due to the resignation of Mr. Gary Brukardt.This rule provides that the audit committee of a Nasdaq listed company have at least three members, each of whom is independent and meets certain other specified criteria.Nasdaq provided the Company with a “cure period” until the earlier of the Company’s next annual shareholders meeting or July 28, 2010 to comply with the rule. On July 1, 2010, Richard Martin, an independent member of the Company’s audit committee, resigned.On July 15, 2010, the Company receivedan additional deficiency letter from Nasdaq stating that the Company was not entitled to an additional cure period due to the resignation of a second independent member of its audit committee.The Company currently is evaluating its alternatives. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 20, 2010PET DRX CORPORATION. By: /s/ Tomas W. Fuller Name: Tomas W. Fuller Title:Chief Financial Officer 3
